Citation Nr: 0710193	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than September 
1, 2004, for the grant of service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than September 
1, 2004, for the grant of service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to an effective date earlier than December 3, 
2003, for the grant of service connection for ischemic heart 
disease.

4.  Entitlement to an effective date earlier than September 
1, 2004, for the grant of a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to July 1942 and from August 1945 to November 
1945.  He was a prisoner of war from April 1942 to July 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for ischemic heart 
disease and assigned a 10 percent rating, effective from 
February 19, 2004.  This matter further comes before the 
Board from a December 2004 RO rating decision which granted 
service connection for peripheral neuropathy of the right 
upper extremity and for peripheral neuropathy of the left 
upper extremity, and assigned a 10 percent rating for each 
disability, effective from September 1, 2004, and which also 
granted entitlement to a TDIU rating, effective from 
September 1, 2004. 

Subsequently, by August 2005 rating decision, the RO granted 
an earlier effective date of December 3, 2003, for the grant 
of service connection for ischemic heart disease.  The 
veteran has continued his appeal for yet an earlier effective 
date for the grant of service connection for ischemic heart 
disease.

This case has been advanced on the Board's docket by reason 
of the veteran's age.  See 38 U.S.C.A. § 7107(a)(2); 38 
C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  By September 1997 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower 
extremities.  The veteran did not appeal that rating 
decision.

2.  Received on September 1, 2004, from the veteran was a 
claim for an "increased rating", along with a report of an 
EMG conducted in August 2004 which showed findings consistent 
with multiple peripheral neuropathies affecting the sensory 
more than the motor fibers, with combined axonopathy and 
myelinopathy, of both upper and lower extremities.

3.  By December 2004 rating decision, the RO, in pertinent 
part, granted service connection for peripheral neuropathy of 
the right upper extremity and of the left upper extremity, 
and assigned a 10 percent disability rating for each, 
effective from September 1, 2004.  

4.  There was no correspondence or documentation received 
prior to September 1, 2004, evidencing any intent to pursue 
VA benefits based upon peripheral neuropathy of the upper 
extremities.

5.  By October 2000 rating decision, the RO denied service 
connection for ischemic heart disease.  This rating decision 
became final after the veteran failed to initiate an appeal 
by filing a sufficient notice of disagreement.

6.  In March 2001, the veteran submitted, along with several 
other documents, an unsigned typewritten letter in which he 
explained why he disagreed with the November 2000 denial of 
service connection for ischemic heart disease.  By July 2001 
letter, the RO advised the veteran that his document received 
in March 2001 was an insufficient notice of disagreement.  

7.  By May 2002 rating decision, the RO again denied service 
connection for ischemic heart disease.  

8.  The May 2002 RO rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

9.  Received from the veteran on December 3, 2003, was a 
statement in which he expressed disagreement with the May 
2002 denial of service connection for ischemic heart disease.  

10.  By September 2004 rating decision, the RO granted 
service connection for ischemic heart disease, effective from 
February 19, 2004.

11.  By August 2005 rating decision, the RO granted an 
earlier effective date of December 3, 2003, for the grant of 
service connection for ischemic heart disease.

12.  There is no indication in the record that a request to 
reopen the claim for service connection for ischemic heart 
disease was filed prior to December 3, 2003. 

13.  On March 3, 2001, the RO received the veteran's formal 
claim for a TDIU rating, VA Form  21-8940.

14.  By December 2004 rating decision, the RO granted a TDIU 
rating, effective from September 1, 2004.  

15.  The veteran first met the schedular criteria for TDIU 
effective September 1, 2004, when he was awarded service 
connection for peripheral neuropathy of right and left upper 
extremities, and was assigned a 10 percent disability rating 
for each upper extremity, effective from September 1, 2004. 

16.  It was not factually ascertainable prior to September 1, 
2004, that the veteran's service-connected disabilities 
rendered him totally disabled due to individual 
unemployability.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
1, 2004, for the grant of service connection for peripheral 
neuropathy of the right upper extremity, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date earlier than September 
1, 2004, for the grant of service connection for peripheral 
neuropathy of the left upper extremity, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for an effective date earlier than December 
3, 2003, for the grant of service connection for ischemic 
heart disease, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

4.  The May 2002 RO rating decision did not contain clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105 (2006).

5.  The criteria for an effective date earlier than September 
1, 2004, for the grant of a TDIU rating, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

In this matter, the Board notes that the claims for earlier 
effective dates have been adjudicated in statements of the 
case (SOCs) dated in August 2005 and February 2006, and 
supplemental statements of the case (SSOCs) dated in February 
and July 2006.

In addition, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's claims, as the veteran was sent notice letters in 
July 2001, July 2004, and September 2004, in which he was 
informed of VA's duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Although these notice letters primarily pertained to 
the claims for service connection for peripheral neuropathy 
and for ischemic heart disease, and to his claim for a TDIU 
rating (rather than his claims for earlier effective dates), 
the Board finds that these VCAA notice letters are also 
sufficient for providing notice as to the issues currently on 
appeal.  In that regard, the Board notes that the claim for 
an earlier effective date is a downstream issues from the 
original grant of service connection for that issue.  
Grantham v. Brown, 114 F .3d 1156 (1997).  VA's General 
Counsel has held that no additional section 5103(a) notice is 
required for such downstream issues.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  Furthermore, in a letter dated in August 2006, 
the veteran was advised of the way in which VA assigns higher 
disability ratings and effective dates.

The Board concludes that these notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided by the RO.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

With regard to the CUE claim, the Court has determined that 
the Veterans Claims Assistance Act (VCAA) has no 
applicability to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for an earlier effective date are being denied herein, and 
the veteran was notified of the regulations governing the 
assignment of effective dates and of the Dingess case, there 
can be no possibility of any prejudice to the veteran.

II.  Factual Background

In an August 1997 VA social work survey it was noted that the 
veteran had completed the second grade and worked as a farmer 
before and after World War II.  It was also noted that he had 
totally stopped working years ago, due to his old age and 
poor health.  

An August 1997 private electromyographic examination showed 
that the veteran had multiple peripheral neuropathy affecting 
the lower extremities more than the upper extremities.

By September 1997 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower extremities 
and granted a 10 percent disability rating for each lower 
limb, effective from January 3, 1996.  (The record reflects 
that the veteran first filed an informal claim for service 
connection benefits for disabilities related to his POW 
confinement on January 3, 1996.  He then filed a formal claim 
for such benefits in November 1996.)

Received from the veteran in March 2000, was his claim for 
service connection for his "heart".  

By October 2000 rating decision, the RO denied service 
connection for ischemic heart disease, essentially based on a 
finding that the veteran did not have heart disease.  The 
veteran was notified of this rating decision by letter from 
the RO dated in November 2000.

Received from the veteran in March 2001 were several 
documents.  In a Statement in Support of Claim (VA Form 21-
4138), the veteran requested an increased rating for his 
service-connected disability.  He also submitted an 
Application for Increased Compensation based on 
Unemployability (VA Form 21-8940), in which he claimed that 
his ischemic heart disease prevented him from securing or 
following a substantially gainful occupation. He claimed he 
last worked full time in 1991 in farming.  He reported that 
he completed the 2nd grade.  

In March 2001, the veteran also submitted a typed letter 
(which was without a signature or any writing or any mention 
of the veteran's name) on which was typed that it was a  
"notice of disagreement" with the "decision of Nov. 14, 
2000" (which was actually the date of the letter by which 
the veteran was notified of the October 2000 rating 
decision).  The veteran indicated he was "reiterating [his] 
request for [his] unemployability status as a result of [his] 
heart disease".  He also submitted a Former POW Medical 
History (VA Form 10-0048), and an undated "Medical and 
Health Certification" in which a private physician indicated 
that the veteran was 82 years old and suffered from several 
problems, including ischemic heart disease.  

On a VA examination in May 2001, the diagnosis was peripheral 
neuropathy, and it was noted that the August 1997 EMG/NCV was 
reviewed.

By July 2001 letter, the RO advised the veteran that his 
document received in March 2001 was an unacceptable notice of 
disagreement because he did not sign it.  

Received in July 2001 was a private treatment record dated in 
May 2001 which showed that the veteran had a diagnosis of 
ischemic heart disease.  

Received in December 2001 was a private treatment record 
which showed a diagnosis of ischemic heart disease in May 
2001.

By May 2002 rating decision, the RO, in pertinent part, 
denied entitlement to a TDIU rating and, again, denied 
entitlement to service connection for ischemic heart disease.  
The RO apparently found that new and material evidence had 
been submitted to reopen the claim for service connection for 
ischemic heart disease, and, after considering the claim on 
the merits, denied service connection for ischemic heart 
disease.  

Received from the veteran on December 3, 2003 was a statement 
in support of claim (VA Form 21-4138), in which he noted 
disagreement with the May 2002 rating decision.  He claimed 
that clear and unmistakable error was committed in the May 
2002 rating decision for denying service connection for 
ischemic heart disease.  The veteran essentially indicated 
that he did have localized edema during his captivity as a 
POW.  

In a January 2004 letter to the veteran, the RO indicated 
that there was no recent decision that was still within the 
appellate period, noting that appeals must be filed within 
one year from the date of notification.  

Received in February 2004 was a statement from the veteran in 
which he reiterated his notice of disagreement submitted in 
November 2003.  

Received on September 1, 2004, was the veteran's statement in 
support of claim (VA Form 21-4138) in which he claimed that 
while the RO indicated his claim for benefits was received 
February 19, 2004, he actually initiated his claim with a 
statement (VA Form 21-4138) dated November 26, 2003.  The 
veteran also indicated he was submitting a EMG/NCV report to 
support his claim for an increased rating and his claim for 
service connection for heart disease.  A report of an EMG 
conducted in August 2004 showed findings consistent with 
multiple peripheral neuropathies affecting the sensory more 
than the motor fibers, combined axonopathy and myelinopathy, 
of both upper and lower extremities.

By September 2004 rating decision, the RO found that new and 
material evidence had been submitted to reopen the claim for 
service connection for ischemic heart disease, and, after 
considering the claim on the merits, granted service 
connection for ischemic heart disease, and assigned a 30 
percent rating, effective from February 19, 2004.

Received from the veteran in October 2004, was a statement in 
support of claim (VA Form 21-4138), in which he requested 
that his claim for an increased rating for his service-
connected peripheral neuropathy and his claim for a TDIU 
rating be reviewed.

On VA examination in October 2004, the diagnosis was 
peripheral neuropathy.

By December 2004 rating decision, the RO, in pertinent part, 
granted service connection for peripheral neuropathy of the 
right upper extremity and of the left upper extremity, and 
assigned 10 percent disability ratings for each, effective 
from September 1, 2004.  The RO also granted entitlement to a 
TDIU rating, effective from September 1, 2004.

By February 2005 rating decision, the RO denied ratings in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the right and left upper extremities and the 
right and left lower extremities.

By August 2005 rating decision, the RO granted an earlier 
effective date of December 3, 2003, for the grant of service 
connection for ischemic heart disease.

III.  Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

A.  Peripheral Neuropathy of the Right and Left Upper 
Extremities

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, as noted 
above, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received. While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of 

entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004); see Norris v. West, 12 Vet. 
App. 413, 421 (1999).

The veteran contends that he should be granted an earlier 
effective date for the grant of service connection for 
peripheral neuropathy of the upper extremities.  In a letter 
received from the veteran in June 2005, and in a supplemental 
brief presentation submitted by the veteran's representative 
in January 2007, the veteran indicated that he should be 
granted an earlier effective date of December 1, 2003, for 
the grant of service connection for peripheral neuropathy of 
the upper extremities.  In that regard, the veteran claims he 
submitted a statement (VA Form 21-4138) dated November 26, 
2003 (which the RO dated stamped as received on December 3, 
2003), in which he requested an increased rating for his 
service-connected peripheral neuropathy.  

There is no contention made by the veteran, nor does the 
record reflect, that the grant of service connection for 
peripheral neuropathy of the upper extremities was based upon 
a claim filed within the first year after he left service.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of September 1, 
2004, would be the earliest effective date assignable for 
service connection for peripheral neuropathy of the upper 
extremities.  The record reflects that by September 1997 
rating decision, the RO granted service connection for 
peripheral neuropathy of the lower extremities and granted a 
10 percent disability rating for each lower limb, effective 
from January 3, 1996.  The veteran did not appeal that rating 
decision.  

The RO received from the veteran on December 3, 2003, a 
statement in support of claim (VA Form 21-4138), in which he 
essentially indicated that the May 2002 rating decision was 
incorrect with regard to the claim for service connection for 
ischemic heart disease.  A careful review of this document 
shows no mention of the service-connected peripheral 
neuropathy (of the lower extremities), or an increased rating 
therefore, nor is there any indication of a desire to file a 
claim for service connection for peripheral neuropathy of the 
upper extremities.  

Rather, with regard to claiming service connection for 
peripheral neuropathy of the upper extremities (or an 
increased rating for service connection for the already 
service-connected peripheral neuropathy of the lower 
extremities), the record reflects that the veteran submitted 
a statement (VA Form 21-4138) which was received on September 
1, 2004, in which he claimed he was submitting an EMG/NCV 
report to support his claim for "increase in [his] service 
connected disability which . . . should have been considered 
in consonance to my claim for service connection for heart 
disease".  The record reflects that the RO based the grant 
of service connection for peripheral neuropathy of the upper 
extremities upon the August 2004 EMG report, and then the RO 
used the date of receipt of that document, September 1, 2004, 
as the date of the claim.  A review of the record prior to 
September 1, 2004, shows no document which may be construed 
as a formal or informal claim for service connection for 
peripheral neuropathy of the upper extremities.  

The Board appreciates the veteran's contentions regarding his 
claim, however, in view of the foregoing, the Board concludes 
that there would be no basis upon which to establish an 
effective date for service connection for peripheral 
neuropathy of the upper extremities any earlier than that 
which has been currently assigned, i.e., September 1, 2004.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, the 
Board finds that the objective evidence of record 
preponderates against a finding that an effective date 
earlier than September 1, 2004, is warranted for the grant of 
service connection for peripheral neuropathy of the upper 
extremities.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Ischemic Heart Disease

As noted, generally, the effective date of an award of 
service connection will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§  3.400.  When new and material evidence is received after a 
final disallowance, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).

The veteran contends that he should be entitled to an earlier 
effective date earlier for the grant of service connection 
for ischemic heart disease.  In a June 2005 letter, the 
veteran specifically requested an earlier effective date of 
December 1, 2003, for the grant of service connection for 
ischemic heart disease.  

By October 2000 rating decision, the RO denied service 
connection for ischemic heart disease, based on a finding of 
no current disability.  In March 2001, the veteran submitted 
an unsigned typewritten letter in which he explained why he 
disagreed with the denial of service connection for ischemic 
heart disease; he also submitted private medical evidence 
showing a diagnosis of ischemic heart disease.  By July 2001 
letter, the RO advised the veteran that his document received 
in March 2001 was an unacceptable notice of disagreement 
because he did not sign it.  A review of the record shows 
that the veteran did not file a sufficient notice of 
disagreement; thus, the October 2000 rating decision became 
final. 

By letter dated in July 2001, the RO advised the veteran of 
the VCAA.  In May 2002, the RO, sua sponte, considered his 
claim for service connection for ischemic heart disease.  By 
May 2002 rating decision, the RO reopened the claim for 
service connection for ischemic heart disease and, after 
considering the claim on the merits, denied service 
connection for ischemic heart disease.  The RO denied service 
connection for ischemic heart disease based upon the a 
finding that the record failed to show that he had 
experienced localized edema while a prisoner of war. 

At the time of the May 2002 rating decision, 38 C.F.R. § 
3.309(c) provided (in pertinent part) for a presumption of 
service connection for beriberi (including beriberi heart 
disease) for former prisoners of war under certain 
circumstances.  A Note to that regulation provided that the 
term beriberi heart disease included ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity.  However, VA subsequently issued an 
interim final rule amending 38 C.F.R. § 3.309(c).  See 69 
Fed. Reg. 60,083- 60,090 (Oct. 7, 2004).  The amended 
regulation (among other things) eliminated the requirement 
that a POW must have experienced localized edema in captivity 
as a foundation for a claim for beriberi or ischemic heart 
disease.  The effective date of the regulatory changes was 
October 7, 2004.  

Received from the veteran on December 3, 2003, was a 
statement in which he essentially expressed disagreement with 
the May 2002 rating decision which denied service connection 
for ischemic heart disease, claiming he did have localized 
edema during his POW confinement.  By September 2004 rating 
decision, the RO granted service connection for ischemic 
heart disease, effective from February 19, 2004.  By August 
2005 rating decision, the RO granted an earlier effective 
date of December 3, 2003.  

After a careful review of the evidence of record, it is found 
that entitlement to an effective date earlier than December 
3, 2003 has not been established.  The evidence shows that 
the veteran essentially filed a claim to reopen his claim for 
service connection had previously, which was date-stamped and 
received by the RO on December 3, 2003.  The law mandates 
that, when new and material evidence is presented after a 
final disallowance of a claim, the effective date of the 
award must be the date of receipt of that claim to reopen or 
the date entitlement arose, whichever is later.  In the 
instant case, the date of receipt of the reopened claim, on 
December 3, 2003, which eventually led to the grant of 
service connection, is clearly the later date.  Therefore, 
the earliest possible effective date for the grant of service 
connection for ischemic heart disease is December 3, 2003, 
the date of receipt of the claim. 3 8 C.F.R. § 
3.400(q)(1)(ii), (r).

The Board also notes that whether the effective date is 
December 3, 2003, or December 1, 2003 (as specifically 
requested by the veteran), payment of the monetary benefit 
would begin on January 1, 2004.  The pertinent regulation 
provides that payment of monetary benefits will commence the 
month following the effective date of the award.  38 C.F.R. § 
3.31.

The Board will now consider the veteran's claim of clear and 
unmistakable error (CUE).  In that regard, the record 
reflects that in the December 2003 statement in support of 
claim (VA Form 21-4138), the veteran claimed that clear and 
unmistakable error (CUE) had been committed in the May 2002 
rating decision for denying service connection for ischemic 
heart disease, claiming that he did have localized edema 
during his captivity as a POW.  In February 2004 and 
September 2005, the veteran repeated his claim that there was 
CUE committed in the May 2002 rating decision.

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  A final decision may, however, be reversed 
or amended where evidence establishes that it was the product 
of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  For the purposes of authorizing benefits, 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the correct decision had been 
made on the date of the prior decision.  Id.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the following three-prong test is used:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; (2) the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Russell v. Principi, 3 Vet. App. 310, 313- 
4 (1992).  For the purposes of entering this decision, it is 
concluded that the issue of clear and unmistakable error has 
been "properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 
(1993) en banc review denied, Fugo v. Brown, 6 Vet. App. 162 
(1993).

By May 2002 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for ischemic heart 
disease.  At the time of the May 2002 rating decision, 38 
C.F.R. § 3.309(c) provided (in pertinent part) for a 
presumption of service connection for beriberi (including 
beriberi heart disease) for former prisoners of war under 
certain circumstances.  A Note to that regulation provided 
that the term beriberi heart disease included ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  

The record reflects that the May 2002 RO rating decision 
denied service connection for ischemic heart disease, 
essentially based on a finding that although a diagnosis of 
ischemic heart disease had been made, and the veteran was 
shown to have been a POW, there was no showing of localized 
edema during captivity.  The veteran's son, on behalf of the 
veteran, contends that the RO improperly considered a Former 
POW Medical History (VA Form 10-0048) of August 1997 in which 
the veteran left blank the answers to whether he experienced 
"swelling in the joints" and "swelling of the legs and/or 
feet" during captivity.  The veteran's son contends that 
this Form 10-0048 is invalid, void, and not credible because 
it is not dated and was incomplete.  He also contends that 
the veteran could not read or write English and was unable to 
complete most of the form before signing it.  He claims that 
the veteran later completed another VA Form 10-0048 in 
November 2000, (which the son helped translate for the 
veteran), and the veteran did indicate "yes" to having 
experienced "swelling of the legs and/or feet" during 
captivity.  The veteran's son also notes that with regard to 
the August and November 1945 processing documents, wherein 
the veteran did not indicate he had swelling of the legs and 
feet and where physical examination showed all body systems 
were normal, that 38 C.F.R. § 3.304(e) is applicable.  

The Board notes that all of the facts cited above (including 
the two VA Forms 10-0048 and the processing affidavits from 
1945) were before the RO in May 2002 and were considered by 
the RO, as shown by a review of the May 2002 rating decision.  
It also appears that the law in effect at the time (which 
required a showing of localized edema during captivity for 
the grant of ischemic heart disease for POWs) was correctly 
applied.  Thus, CUE is not warranted on that basis.  
Moreover, the veteran's son appears to be arguing that the RO 
did not properly weigh and evaluate the facts in coming to a 
decision - this is evidenced by the veteran's son claiming 
that the VA Form 10-0048 from 1997 was not credible and was 
invalid, whereas the VA Form 10-0048 from 2000 was credible.  

With regard to the application of 38 C.F.R. § 3.304(e), which 
provides that with regard to prisoners of war, "omission of 
history or findings from clinical records made upon 
repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is 
available".  In that regard, the Board notes that that 
provision as in effect at the time of the May 2002 rating 
decision, however, the RO did not improperly apply that 
provision.  Rather, the rating decision reflects that the 
RO's decision was based on not just the 1945 processing 
affidavits, but also on other evidence of record, including 
the August 1945 physical examination and the August 1997 VA 
Form 10-0048.  Thus the omission by the veteran in 1945 of 
reporting any swelling of extremities was not "determinative 
of service connection".  Thus, misapplication or failure to 
apply 38 C.F.R. § 3.304(e) is not a basis for finding CUE in 
this matter.

As such, the Board finds that CUE in the RO's May 2002 rating 
decision has not been established.  Essentially, the veteran 
has failed to establish that the correct facts, as they were 
then known, were not before the RO, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different.  Therefore, the veteran's claim that CUE was 
committed in the May 2002 RO rating decision is denied, and 
an earlier effective date for the grant of service connection 
ischemic heart disease on the basis of CUE is denied.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than December 
3, 2003, for the grant of service connection for ischemic 
heart disease, and the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, supra.

C.  TDIU Rating

The veteran essentially contends that an earlier effective 
date, prior to September 1, 2004, is warranted for the grant 
of a TDIU rating.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
(without regard to advancing age) as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  With 
regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

The Board notes that this appeal as to the effective date 
assignable for a TDIU rating rests on two separate, 
relatively simple determinations.  See 38 C.F.R. 
§ 3.400(o)(1), (2).  First, there needs to be a finding as to 
the date on which the veteran initiated his TDIU claim, by 
formal or informal claim.  Second, there needs to be a 
finding regarding on what date the veteran's entitlement to a 
TDIU arose, that is, at what point in time did his service-
connected disabilities, alone, render him unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§§ 5110, 5111(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

In this case, the veteran first filed a claim for TDIU in 
March 2001.  The record reflects that he filed a formal TDIU 
claim (on VA Form 21-8940), which was received by the RO on 
March 9, 2001.  In this application, the veteran claimed that 
his ischemic heart disease prevented him from securing a 
substantially gainful occupation.  However, the veteran's 
entitlement to TDIU did not arise until much later.  As 
indicated, the current effective date for the veteran's TDIU 
is September 1, 2004, the same date when he received the 
grant of service connection for peripheral neuropathy of the 
upper extremities, raising the combined rating to 60 percent, 
which met the minimum rating requirements for a TDIU rating.  
Prior to that date he did not meet the threshold minimum 
rating requirements of 38 C.F.R. § 4.16(a) for a TDIU rating.  
But there remains for consideration the issue of whether he 
was entitled to this benefit prior to that date on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

Having determined that March 2001 is the date of receipt of 
claim, the effective date assignable for the veteran's TDIU 
rests on a relatively simple determination.  There needs to 
be a finding regarding on what date the medical evidence of 
record showed that entitlement to TDIU arose, that is, at 
what point in time did the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.

In his formal TDIU claim submitted in March 2001, the veteran 
asserted that his ischemic heart disease affected his full 
time employment.  He claimed he last worked full time in 1991 
in farming.  He reported that he completed the 2nd grade.  
Although the veteran asserts that he had not been working 
full time since 1991,  he did not file a claim for a total 
rating until March 2001.  The evidence dated in the year 
prior to receipt of the veteran's claim for TDIU shows a 
diagnosis of ischemic heart disease, but there are no medical 
records dated during that time period, which indicate an 
ascertainable increase in the service connected disabilities, 
or unemployability due to the veteran's service-connected 
disabilities.  These medical records do not make any mention 
of the veteran being unable to work due to his service-
connected disabilities.  Therefore, it is not factually 
ascertainable from the evidence of record that his service-
connected disabilities were totally disabling (but more 
importantly, that they rendered him "unemployable") within 
the year preceding the date of his claim.  

In addition, all the records submitted after the March 2001 
claim, but prior to September 1, 2004, are devoid of any 
discussion of the veteran's ability to work, or the potential 
impact of his service-connected disabilities (which included 
ischemic heart disease and peripheral neuropathy of the lower 
extremities) on his occupational ability.  It appears that 
the RO granted a TDIU rating effective from September 1, 
2004, as that was the date when his service-connected 
disabilities presented a combined rating to 60 percent, which 
met the minimum rating requirements for a TDIU rating.  38 
C.F.R. § 4.16(a).  Further, the RO indicated that, effective 
from September 1, 2004, the veteran's service-connected 
disabilities also encompassed his peripheral neuropathy of 
the upper extremities, and the RO acknowledged that the 
symptoms that the veteran experienced resulting from his 
service-connected disabilities, as noted on prior VA 
examinations, rendered him incapable of continuing his 
occupation as a farmer.  The Board agrees with the RO's 
analysis, and concludes that there is no basis for assigning 
a TDIU rating prior to September 1, 2004.

Accordingly, because the veteran first met the criteria for a 
TDIU rating on September 1, 2004, the claim for an earlier 
effective date for the grant of a TDIU rating must be denied.


ORDER

An effective date earlier than September 1, 2004, for the 
grant of service connection for peripheral neuropathy of the 
right upper extremity is denied.

An effective date earlier than September 1, 2004, for the 
grant of service connection for peripheral neuropathy of the 
left upper extremity is denied.

An effective date earlier than December 3, 2003, for the 
grant of service connection for ischemic heart disease is 
denied.

An effective date earlier than September 1, 2004, for the 
grant of a TDIU rating is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


